


Exhibit 10.4
May 5, 2014


Dear Karen,


I am pleased to offer you the position of Executive Vice President, Retail and
Wholesale Sales Channels at Vera Bradley, Inc. and its subsidiaries effective as
of May 12, 2014, reporting to the Chief Executive Officer, with duties and
responsibilities commensurate with such position. Your work location will be New
York, New York but your position will require weekly travel to Fort Wayne,
Indiana. A detailed overview of the compensation and benefits associated with
this offer follows. Please note that this offer is contingent upon the
successful completion of your background check and pre-employment drug screen.


Upon acceptance of this offer, please sign a copy of this letter and return it
to Julie North, Vice President, Human Resources. Please feel free to contact me
should you have any questions regarding the offer details.


We are thrilled you are joining Vera Bradley! Your experience, qualifications,
and positive energy will be an excellent addition to our team!


Compensation
Your bi-weekly base salary will be $15,770 which equates to an annual base
salary of $410,020.


You will be eligible for both a pro-rata Annual Incentive and a Long-term
Incentive for Vera Bradley’s fiscal 2015. These incentives are tied to
performance during fiscal 2015, which begins February 2, 2014 and ends January
31, 2015.


In fiscal 2015, your pro-rata Annual Incentive will be approximately $145,000
based on achievement of company financial targets and a set of strategic
objectives approved by our Board of Directors. The fiscal 2015 Annual Incentive
is anticipated to be paid in March 2015. Thereafter, your target incentive under
the Annual Incentive plan will be set by the Compensation Committee. Also in
fiscal 2015, you will be eligible for a Long-Term Incentive, with a target grant
of $246,012. Both the Annual Incentive and the Long-Term Incentive grants are
subject to specific plan documents, which will be provided to you at your time
of hire. These incentives are also described in further detail in the attached
Total Rewards Summary.


As additional consideration, you will receive a one-time grant of 5,000
Restricted Stock Units (RSUs). These RSU’s will vest ratably over three years
and will be subject to specific plan documents that will be provided upon grant.


Benefits
Listed below is information regarding our complete benefits package based on a
tentative May 12, 2014 start date. Further details can be found in the attached
Vera Bradley Employee Benefits Guide.
•
Nine (9) paid holidays annually

•
25 days (200 hours) of paid managed time off (MTO) per calendar year. MTO
provides for time away from work for any purpose.

•
Short-term disability insurance (one year waiting period)

•
Long-term disability insurance (one year waiting period)

•
Life insurance coverage equal to one times your annual salary with a minimum of
$50,000, maximum of $200,000

(30 day waiting period)
•
Health/Dental insurance through Anthem. Vera Bradley pays a portion of both the
employee and dependent premium

after a 30 day waiting period
•
Section 125 Flexible Spending Plan (30 day waiting period). You can create a
non-taxable account to pay

non-reimbursable medical expenses and dependent care expenses.
•
A 401(k) Profit Sharing Plan (one year waiting period). Your eligibility date
will be July, 2015.

•
Ability to purchase on account, Vera Bradley product at discounted pricing

•
Participation in the Vera Bradley, Inc. 2014 Executive Severance Plan





















--------------------------------------------------------------------------------




Karen, please note that this letter merely memorializes our offer to you and
does not constitute a written employment contract for any specific term.  Your
employment with Vera Bradley will be on an "at will" basis, which means that
either party may end the employment relationship at any time without notice, for
any reason.


Sincerely,






Robert T. Wallstrom
President & Chief Executive Officer




Accepted by Karen Peters
/s/ Karen Peters
 
5/12/2014
 
 
Karen Peters
 
Date
 
 





--------------------------------------------------------------------------------




Total Rewards Summary
Karen Peters - EVP, Retail and Wholesale Sales Channels


Total Cash and Awards
Value
Details
Annual Base Salary
$410,020
$15,770 paid bi-weekly
Targeted Annual Cash Incentive - FY2015
$205,010
Target based on 50% of annual salary. Pro-rata for FY2015 equates to
approximately$145K (8.5 months assuming a May 12, 2014 start date)
Targeted Annual Long-Term Equity Incentive - FY2015
$246,012
Target based on 60% of annual salary (60% performance based, vest after
completion of 3 year performance cycle; 40% time based vesting ratably over
three years)
Total Direct Annual Compensation
$861,042
 



Retirement and Employee Health & Welfare
Value
Details
Company 401k match contributions
$12,500
Assumes participation at maximum IRS contribution of $17,500. One year waiting
period to participate in 401K.
Company provided health and welfare benefits
$18,200
Estimated annual average contribution paid by Vera Bradley for employee's behalf
for health, dental, life and AD&D coverages. Assumes employee plus family
medical and dental coverage elected.
Estimated Annual Company Contributions of Retirement and Employee Health &
Welfare Benefits
$30,700
 



One-time Awards
Value
Details
Equity Grant awarded upon first day of employment with Vera Bradley
$135,0000
Granted in 5,000 shares Restricted Stock Units (RSUs) equivalent to $135,000
assuming a $27 stock price. This grant will vest ratably over three years.
One-Time Awards
$135,000
 



Other Considerations
Details
Severance
Eligible for the Vera Bradley Severance Plan at such time as it is adopted by
the Board of Directors (currently anticipated in May 2014)







